This Application, Having Been Filed On or After March 16, 2013,
is Being Examined under the First Inventor to File Provisions of the AIA 
In the event the determination of the status of the application as subject to as subject to AIA  35 USC §§ 102 and 103 (or pre-AIA  35 USC §§ 102 and 103) is incorrect, any correction
of the statutory basis for the rejection will not be considered a new ground of rejection
if the prior art relied upon, and the rationale supporting the rejection,
would be the same under either status.
DETAILED ACTION
Request for Continued Examination (RCE) under 37 CFR § 1.114
A request for continued examination under 37 CFR § 1.114, including the fee set forth in 37 CFR § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR § 1.114, and the fee set forth in 37 CFR § 1.17(e) has been timely paid, the finality of the previous Office action (Final Office Action dated 13 January 2021) has been withdrawn pursuant to 37 CFR § 1.114.
Claim Interpretation
(a)	The following is a quotation of AIA  35 USC § 112(f):
(f)  Element in Claim for a Combination.— An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
(b)	The following is a quotation of pre-AIA  35 USC § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph, is invoked.
As explained in MPEP § 2181(I), claim limitations that meet the following three-prong test will be interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph:
(A)	the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C)	the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph.  The presumption that the claim limitation is interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with AIA  35 USC § 112(f) or pre-AIA  
Claim limitations in this application that use the word "means" (or "step") are being interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph, except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word "means" (or "step") are not being interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
(a)     "processing gas supply part" (which is configured to supply a processing gas to a region through which the mounting stand passes by the rotation of the rotary table) in claim 1 and claims 2-7 by way of their dependence from claim 1; 
(b)     "magnetic gear mechanism" in in claim 1 and claims 2-7 by way of their dependence from claim 1;
(c)     "rotating mechanism" (which is configured to rotate the driving gear) in claim 1 and claims 2-7 by way of their dependence from claim 1;
(d)     "partition member" (which is configured to partition the air atmosphere and the 
(e)     "memory part" (which is configured to store a relationship between the rotation speed of the driven gear and the velocity difference) in claim 7; 
(f)     "input part" (which is configured to input the rotation speed of the driven gear) in claim 7;
(g)     "data processing part" (which is configured to set a revolution number of the driving gear based on the inputted rotation speed of the driven gear, a revolution number of the rotary table and the relationship stored in the memory part) in claim 7;
(h)     "control part" (which is configured to control the overall operation of the apparatus) associated with the "memory part", "input part",  and "data processing part" of claim 7;
(i)     "program storage part" (which is configured to store a program for executing an operation relating to a film forming process) associated with the "data processing part" of claim 7;
(j)     "revolution-purpose rotating mechanism for a rotary table" associated with the control part (e.g., the controller; the computer {which is configured as a control part} configured to control the overall operation of the apparatus) of claim 7; and
(k)     "revolution-purpose rotating mechanism for the mounting stand" associated with the control part (e.g., the controller; the computer {which is configured as a control part} configured to control the overall operation of the apparatus) of claim 7.
Because this/these claim limitations are being interpreted under are being interpreted 
(a)     "processing gas supply part" is being interpreted to cover one or more gas nozzles (e.g., a raw material gas nozzle; an oxidizing gas nozzle; a modifying gas nozzle; combinations thereof … etc.); and equivalents thereof;
(b)     "magnetic gear mechanism" is being interpreted to cover a magnetic gear; a non-contact type magnetic gear mechanism; a non-contact type magnetic gear; a driving gear; an annular plate-like member having a circular opening in the central portion thereof, the center of the opening of disposed so as to be aligned with the rotation center of a rotary table, N pole portions and S pole portions, which are magnetic pole portions made of permanent magnets, are alternately arranged along the revolution trajectory of driven gears over the entire circumference of the annular plate-like member; and equivalents thereof;
(c)     "rotating mechanism" is being interpreted to cover a motor; a direct drive motor (DD motor); and equivalents thereof;
(d)     "partition member" is being interpreted to cover a wall made of a material that allows a magnetic force line to pass therethrough; an aluminum wall and equivalents thereof;
(e)     "memory part" is being interpreted to cover memory of a control part; memory of a controller; memory of a computer {which is configured as a control part} configured to control the overall operation of the apparatus; and equivalents thereof); memory of a control part (e.g., memory of a controller; memory of a computer {which is configured as a control part} configured to control the overall 
(f)     "input part" is being interpreted to cover an operation screen of a control part (e.g., operation screen of a controller; operation screen of a computer {which is configured as a control part} configured to control the overall operation of the apparatus; and equivalents thereof) configured for inputting the rotation speed of a driven gear and the angular velocity of the driven gear due to the revolution; and equivalents thereof;
(g)     "data processing part" is being interpreted to cover a part (which is in addition to a central processing unit {CPU}) of a control part (e.g., a part {which is in addition to a CPU} of a controller; a part {which is in addition to a CPU of a computer} of a computer {which is configured as a control part} configured to control the overall operation of the apparatus; and equivalents thereof) programed to set the revolution number of a driving gear based on the input rotation speed of a driven gear; and equivalents thereof;
(h)     "control part" is being interpreted to cover a CPU in combination with a program storage part configured to store a program for executing an operation relating to a film forming process, a memory part, an input part, and a data processing part; a controller including a CPU, a program storage part configured to store a program for executing an operation relating to a film forming process, a memory part, an input part, and a data processing part; a controller (which is formed from a computer) configured to control the overall operation of the apparatus; and 
(i)     "program storage part" is being interpreted to cover storage medium (e.g., a hard disk, a compact disk, a magneto-optical disk, a memory card, a flexible disk … etc.) of a control part (e.g., storage medium of a controller; storage medium of a controller formed from a computer configured to control the overall operation of the apparatus; and equivalents thereof) configured to store a program for executing an operation relating to a film forming process; and equivalents thereof.
(j)     "revolution-purpose rotating mechanism for a rotary table" is being interpreted to cover a mechanism configured to rotate a rotatory table; and equivalents thereof; and
(k)     "revolution-purpose rotating mechanism for the mounting stand" is being interpreted to cover a mechanism configured to rotate mounting stands, the mounting stands provided on the upper surface side (one surface side) of a rotary table; a motor configured to rotate mounting stands; a direct drive motor (DD motor) configured to rotate mounting stands; and equivalents thereof.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 USC § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a)  A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 
(a)	Determining the scope and contents of the prior art.
(b)	Ascertaining the differences between the prior art and the claims at issue.
(c)	Resolving the level of ordinary skill in the pertinent art.
(d)	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 & 6-8 are rejected under pre-AIA  35 USC § 103(a) as being unpatentable over US 20160138159 A1 (Kato'159; Kato'159 claims the benefit of JP 20140230907 filed 13 November 2014 and published 19 May 2016 as JP 2016096220 A {Kato'220}) in view US 20160122872 A1 (Kato'872; Kato'872 claims the benefit of JP 20140223701 filed 31 October 2014 and published 19 May 2016 as JP 2016092156 A {Kato'156}), as evidenced by Chapters 1 & 7 in E. A. Parr.  "Programmable Controllers, Third Edition: An Engineer's Guide."  Elsevier Ltd.  2003  (EAParr_Ch01_&_07) and either US 3422297 A (deBennetot'297) or US 20130095973 A1 (Kroneberger'973).
Regarding claim 1, Kato'159 discloses a substrate processing apparatus (film forming apparatus 1) for performing film formation by supplying a processing gas to a substrate (wafer W), the substrate processing apparatus (film forming apparatus 1) comprising:
a rotary table (rotation table 2) provided in a processing container (vacuum chamber 11);
a mounting stand (loading portion 22) provided to mount the substrate (wafer W) on one surface side of the rotary table and configured to be revolved by rotating the rotary table;
a processing gas supply part (source gas nozzle 61 &/or oxidation gas nozzle 63 &/or plasma generation gas nozzle 64) configured to supply a processing gas to a region (adsorption region R1 with source gas nozzle 61 &/or oxidation region R2 with oxidation gas 

    PNG
    media_image1.png
    621
    990
    media_image1.png
    Greyscale

FIG. 1 of Kato'159
a rotation shaft (FIG. 7: plurality of rotation shafts 41, each of the plurality of rotation shafts 41 connected to a planetary gear 42) rotatably provided in a portion rotating (by way of ring member 27; FIG. 14: plurality of rotation shafts 41, each of the plurality of rotation shafts 41 connected to a planetary gear 83) rotatably provided in a portion rotating (by way of ring member 27) together with the rotary table (rotation table 2) and configured to support the mounting stand (loading portion 22);
a magnetic gear mechanism including:
a rotatable driven gear (FIG. 7: each planetary gear 42 associated with a corresponding 

    PNG
    media_image2.png
    689
    1056
    media_image2.png
    Greyscale

FIG. 6 of Kato'159
a rotatable driving gear (FIG. 7: 1st gear 51; FIG. 14: 1st gear 81) provided along an entire circumference of a revolution trajectory of the driven gear (FIG. 7: each planetary gear 42 associated with a corresponding one of the plurality of rotation shafts 41; FIG. 14: each planetary gear 83 associated with a corresponding one of the plurality of rotation shafts 41) so as to face the revolution trajectory of the driven gear and configured to constitute a magnetic gear mechanism (FIG. 14: 

    PNG
    media_image3.png
    644
    1076
    media_image3.png
    Greyscale

FIG. 7 of Kato'159 (Cropped)

    PNG
    media_image4.png
    804
    1362
    media_image4.png
    Greyscale

FIG. 14 of Kato'159 (Cropped)

a control part (controller 100) including a memory part, an input part, and a data processing part;
the memory part configured to store a relationship between the rotation speed of the driven gear and the velocity difference;
the input part configured to input the rotation speed of the driven gear;
the control part (controller 100) connected the rotating mechanism (rotation driver 55 {including motor} connected to driving gear 53 by rotation shaft 54) configured to rotate the driving gear (FIG. 14: 1st gear 81; & FIG. 14: plurality of magnets 84 disposed on outer circumference of 1st gear 81); and
the control part (controller 100) configured to transmit a rotation speed control signal to the rotating mechanism (rotation driver 55 {including motor} connected to driving gear 53 by rotation shaft 54), the rotation speed control signal corresponding to the set revolution number of the driving gear (FIG. 14: 1st gear 81; & FIG. 14: plurality of magnets 84 disposed on outer circumference of 1st gear 81).
FIGs. 1-3, & 5-14; ¶¶[0010]-[0012]; ¶¶[0014]-[0020]; ¶¶[0025]-[0029]; & ¶¶[0033]-[0065].  It is common knowledge in the art that control parts including a memory part, an input part, and a data processing part.  See e.g., MPEP § 2144.03.
Each of the limitations:
"configured to store a relationship between the rotation speed of the driven gear and the velocity difference" associated with the memory part;
"configured to input the rotation speed of the driven gear" associated with the input part; and

is a recitation of an intended use and/or a functionally claimed feature (e.g., functional claim language).  Along those lines, because:
the memory part of Kato'159 is capable of storing a relationship between the rotation speed of the driven gear and the velocity difference;
the input part of Kato'159 is capable of inputting the rotation speed of the driven gear; and
the control part of Kato'159 is capable of transmitting a rotation speed control signal to the rotating mechanism, the rotation speed control signal corresponding to the set revolution number of the driving gear,
each limitation fails to differentiate the apparatus being claimed from the prior art apparatus of Kato'159 since Kato'159 discloses all the structural limitations required by the claim and no structural limitation is required by the claim in additional to each of the limitations disclosed by Kato'159.  Applicant bears the burden of showing that functionally-claimed features are not inherent in the prior art.
Regarding claim 1, Kato'159 does not expressly disclose:
the data processing part configured to set a revolution number of the driving gear based on the inputted rotation speed of the driven gear, a revolution number of the rotary table and the relationship stored in the memory part.
Regarding claim 1, Kato'872 discloses:
a data processing part (setting part 101) of a control part (control part 100) configured to 
FIGs. 6, & 14-18; ¶[0018]; ¶¶[0023]-[0024]; ¶¶[0057]-[0065]; & ¶¶[0083]-[0091].

    PNG
    media_image5.png
    504
    1235
    media_image5.png
    Greyscale

FIG. 6 of Kato'872
In addition, Kato'872 evidences that a control parts (control part 100) has a memory part (memory 102 &/or memory 103 &/or work memory 104), an input part (parameter inputted by an operator), and a data processing part (setting part 101) is common knowledge in the art.  See e.g., MPEP § 2144.03.
Regarding claim 7, EAParr_Ch01_&_07 evidences that:
inherent to the controller (control device 15 {a.k.a. computer} & device controller 16) of Kato'159 is a memory device (memory).


    PNG
    media_image6.png
    696
    1173
    media_image6.png
    Greyscale

FIG. 1.6 of Ch01 of EAParr_Ch01_&_07

    PNG
    media_image7.png
    583
    1061
    media_image7.png
    Greyscale

FIG. 7.2 of Ch07 of EAParr_Ch01_&_07

Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to add the data processing part as disclosed by Kato'872 to the control part of Kato'159.
Regarding claim 1, Kato'159 does not expressly disclose:
the magnetic pole portions provided on a lower surface of the disk-shaped plate so as to extend radially from a central portion of the lower surface in a lateral direction; and;
the rotatable driving gear provided to overlap the revolution trajectory of the driven gear in a vertical direction and the magnetic pole portions arranged on the upper surface of the annular plate-like member along an outer circumference of the revolution trajectory of the driven gear, the upper surface of the annular plate-like member being located opposite the lower surface of the disk-shaped plate.
Regarding claim 1, deBennetot'297 discloses:
a rotatable driven gear including a disk-shaped plate (pinion 8) and magnetic pole portions (magnetic projections such 15a & 15b) provided on a lower surface of the disk-shaped plate so as to extend radially from a central portion of the lower surface in a lateral direction; and;
a driving gear (gear 10) provided to overlap the revolution trajectory of the driven gear in a vertical direction and magnetic pole portions (magnetic projections 

    PNG
    media_image8.png
    397
    977
    media_image8.png
    Greyscale

FIG. 2 of deBennetot'297 (Cropped)

    PNG
    media_image9.png
    938
    1102
    media_image9.png
    Greyscale

FIG. 4 of deBennetot'297 (Cropped)

    PNG
    media_image10.png
    686
    1233
    media_image10.png
    Greyscale

FIG. 6 of deBennetot'297 (Cropped)
(annular member 9) along an outer circumference of the revolution trajectory of the driven gear, the upper surface of the annular plate-like member being located opposite the lower surface of the disk-shaped plate.
FIGs. 1-6; col. 1, ll. 13-53; & col. 1, l. 58 - col. 4, l. 75.
Modifying the rotatable driven gear and the rotatable driving gear of Kato'159 so that the rotatable driving gear is provided to overlap the revolution trajectory of the driven gear in a vertical direction as disclosed by deBennetot'297 while at the same time rearranging the magnetic pole portions of Kato'159 so that the magnetic pole portions of the rotatable driven gear are provided on the lower surface of the disk-shaped plate and the magnetic pole portions of the rotatable driven gear driving gear are on the upper surface of an annular plate-like member, as an implementation of a predictable variant, is an obvious matter of design choice.  Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984); also KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see e.g., MPEP § 2144.04 (VI)(C).
In addition and/or in the alternative, making such modifications and rearrangements as disclosed by as disclosed by deBennetot'297 to the rotatable driven gear and the rotatable driving gear of Kato'159, as the application of a basic technique (or common tool) of the trade to yield no more than a predictable outcome, is obvious.  That is, because a gap between the prior art and Applicant's system is simply not so great, Applicant's system is obvious to one reasonably skilled in the art.  Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976); KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see MPEP § 2143 (D).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to make the modifications and rearrangements as disclosed by as disclosed by deBennetot'297 to the rotatable driven gear and the rotatable driving gear of Kato'159.
Regarding claim 1, Kroneberger'973 discloses:
the magnetic pole portions (magnets 64, each has a North pole & South pole) provided on a upper surface of a disk-shaped plate (orbital ring 70) so as to extend radially from a central portion of the upper surface in a lateral direction; and;
the rotatable driving gear (central ring 60 rotated while orbital ring 70 is rotatable about its axis, ¶¶[0079]-[0081]) provided to overlap the revolution trajectory of the driven gear (orbital ring 70) in a vertical direction and the magnetic pole portions  (magnets 74, each has a North pole & South pole) arranged on the lower surface of an annular plate-like member along an outer circumference of the revolution trajectory of the driven gear (orbital ring 70), the lower surface of the annular plate-like member being located opposite the upper surface of the disk-shaped 
FIGs. 1-11B; ¶¶[0037]-[0052]; & ¶¶[0058]-[0089].

    PNG
    media_image11.png
    1206
    1537
    media_image11.png
    Greyscale

FIG. 7 of Kroneberger'973
Modifying the rotatable driven gear and the rotatable driving gear of Kato'159 so that the rotatable driving gear is provided to overlap the revolution trajectory of the driven gear in a vertical direction as disclosed by Kroneberger'973 while at the same time rearranging the magnetic pole portions of Kato'159 so that the magnetic pole portions of the rotatable driven gear are provided on the lower surface of the disk-shaped plate and the magnetic pole portions of the rotatable driven gear driving gear are on the upper surface of an annular plate-like Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984); also see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see e.g., MPEP § 2144.04 (VI)(C).
In addition and/or in the alternative, making such modifications and rearrangements as disclosed by as disclosed by Kroneberger'973 to the rotatable driven gear and the rotatable driving gear of Kato'159, as the application of a basic technique (or common tool) of the trade to yield no more than a predictable outcome, is obvious.  That is, because a gap between the prior art and Applicant's system is simply not so great, Applicant's system is obvious to one reasonably skilled in the art.  Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976); KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see MPEP § 2143 (D).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to make the modifications and rearrangements as disclosed by as disclosed by Kroneberger'973 to the rotatable driven gear and the rotatable driving gear of Kato'159.
Regarding claim 2, deBennetot'297 discloses:
magnetic pole portions of a driven gear including N pole portions and S pole portions arranged alternately along a rotation direction of the driven gear over an entire circumference of the driven gear, and
magnetic pole portions of a driving gear including N pole portions and S pole portions arranged alternately along the revolution trajectory over an entire circumference of the driving gear.
FIGs. 1-6; col. 1, ll. 13-53; & col. 1, l. 58 - col. 4, l. 75.
Regarding claim 2, Kroneberger'973 discloses:
magnetic pole portions of a driven gear including N pole portions and S pole portions arranged alternately along a rotation direction of the driven gear over an entire circumference of the driven gear, and
magnetic pole portions of a driving gear including N pole portions and S pole portions arranged alternately along the revolution trajectory over an entire circumference of the driving gear.
FIGs. 1-11B; ¶¶[0037]-[0052]; & ¶¶[0058]-[0089].
Regarding claim 3, deBennetot'297 discloses:
magnetic pole portions of a driven gear and a driving gear formed of permanent magnets.
FIGs. 1-6; col. 1, ll. 13-53; & col. 1, l. 58 - col. 4, l. 75.
Regarding claim 3, Kroneberger'973 discloses:
magnetic pole portions of a driven gear and a driving gear formed of permanent magnets.
FIGs. 1-11B; ¶¶[0037]-[0052]; & ¶¶[0058]-[0089].
Regarding claim 6, Kato'159 discloses:
an angular velocity of the driving gear is set between a value at which an absolute value of a velocity difference between an angular velocity of the driven gear due to revolution and an angular velocity of the driving gear is zero and a value at which the velocity difference and a rotation speed of the driven gear are maintained in a substantially proportional relationship.
FIGs. 1-3, & 5-14; ¶¶[0010]-[0012]; ¶¶[0014]-[0020]; ¶¶[0025]-[0029]; & ¶¶[0033]-[0065].  Each 
"an angular velocity is set between a value at which an absolute value of a velocity difference between an angular velocity of the driven gear due to revolution and an angular velocity of the driving gear is zero" associated with the driving gear; and
"a value at which the velocity difference and a rotation speed are maintained in a substantially proportional relationship" associated with of the driven gear,
is a recitation of an intended use and/or a functionally claimed feature (e.g., functional claim language).  Along those lines, because:
the angular velocity of the driving gear of Kato'159 is capable of being set between a value at which an absolute value of a velocity difference between an angular velocity of the driven gear due to revolution and an angular velocity of the driving gear is zero; and
the value of the velocity difference and the rotation speed of the driven gear of Kato'159 is capable of being maintained in a substantially proportional relationship,
each limitation fails to differentiate the apparatus being claimed from the prior art apparatus of Kato'159 since Kato'159 discloses all the structural limitations required by the claim and no structural limitation is required by the claim in additional to each of the limitations disclosed by Kato'159.  Applicant bears the burden of showing that functionally-claimed features are not inherent in the prior art.
Regarding claim 7, Kato'159 discloses:
a control part (controller 100) including a memory part, an input part, and a data processing part;
the memory part configured to store a relationship between the rotation speed of the 

    PNG
    media_image1.png
    621
    990
    media_image1.png
    Greyscale

FIG. 1 of Kato'159
the input part configured to input the rotation speed of the driven gear;
the control part (controller 100) connected the rotating mechanism (rotation driver 55 {including motor} connected to driving gear 53 by rotation shaft 54) configured to rotate the driving gear (FIG. 14: 1st gear 81; & FIG. 14: plurality of magnets 84 disposed on outer circumference of 1st gear 81); and
the control part (controller 100) configured to transmit a rotation speed control signal to the rotating mechanism (rotation driver 55 {including motor} connected to driving gear 53 by rotation shaft 54), the rotation speed control signal corresponding to the set revolution number of the driving gear (FIG. 14: 1st gear 81; & FIG. 14: plurality of magnets 84 disposed on outer circumference of 1st gear 81).

Kato'872 discloses:
a data processing part (setting part 101) of a control part (control part 100) configured to set a revolution number of the driving gear based on the inputted rotation speed of a driven gear, the revolution number of a rotary table (setting part 101) and a relationship stored in the memory part (memory 102 &/or memory 103 &/or work memory 104).
FIGs. 6, & 14-18; ¶[0018]; ¶¶[0023]-[0024]; ¶¶[0057]-[0065]; & ¶¶[0083]-[0091].

    PNG
    media_image5.png
    504
    1235
    media_image5.png
    Greyscale

FIG. 6 of Kato'872
In addition, Kato'872 evidences that a control parts (control part 100) has a memory part (memory 102 &/or memory 103 &/or work memory 104), an input part (parameter inputted by an operator), and a data processing part (setting part 101) is common knowledge in the art.  See e.g., MPEP § 2144.03.
It is common knowledge in the art that control parts including a memory part, an input See e.g., MPEP § 2144.03.
Each of the limitations:
"configured to store a relationship between the rotation speed of the driven gear and the velocity difference" associated with the memory part;
"configured to input the rotation speed of the driven gear" associated with the input part; and
"configured to transmit a rotation speed control signal to the rotating mechanism, the rotation speed control signal corresponding to the set revolution number of the driving gear" associated with of the control part,
is a recitation of an intended use and/or a functionally claimed feature (e.g., functional claim language).  Along those lines, because:
the memory part of Kato'159 is capable of storing a relationship between the rotation speed of the driven gear and the velocity difference;
the input part of Kato'159 is capable of inputting the rotation speed of the driven gear; and
the control part of Kato'159 is capable of transmitting a rotation speed control signal to the rotating mechanism, the rotation speed control signal corresponding to the set revolution number of the driving gear,
each limitation fails to differentiate the apparatus being claimed from the prior art apparatus of Kato'159 since Kato'159 discloses all the structural limitations required by the claim and no structural limitation is required by the claim in additional to each of the limitations disclosed by Kato'159.  Applicant bears the burden of showing that functionally-claimed features are not inherent in the prior art.
Regarding claim 8, deBennetot'297 discloses:


    PNG
    media_image8.png
    397
    977
    media_image8.png
    Greyscale

FIG. 2 of deBennetot'297 (Cropped)
a driving gear (gear 10) provided to overlap the revolution trajectory of the driven gear in a vertical direction and magnetic pole portions (magnetic projections such 15a & 15b) arranged on an upper surface of an annular plate-like member
(annular member 9) along an outer circumference of the revolution trajectory of the driven gear, the upper surface of the annular plate-like member being located opposite the lower surface of the disk-shaped plate.
FIGs. 1-6; col. 1, ll. 13-53; & col. 1, l. 58 - col. 4, l. 75.

    PNG
    media_image9.png
    938
    1102
    media_image9.png
    Greyscale

FIG. 4 of deBennetot'297 (Cropped)

    PNG
    media_image10.png
    686
    1233
    media_image10.png
    Greyscale

FIG. 6 of deBennetot'297 (Cropped)
Claim 5 is rejected under pre-AIA  35 USC § 103(a) as being unpatentable over US 20160138159 A1 (Kato'159; Kato'159 claims the benefit of JP 20140230907 filed 13 November 2014 and published 19 May 2016 as JP 2016096220 A {Kato'220}) in view US 20160122872 A1 (Kato'872; Kato'872 claims the benefit of JP 20140223701 filed 31 October 2014 and published 19 May 2016 as JP 2016092156 A {Kato'156}), as evidenced by Chapters 1 & 7 in E. A. Parr.  "Programmable Controllers, Third Edition: An Engineer's Guide."  Elsevier Ltd.  2003  (EAParr_Ch01_&_07) and either US 3422297 A (deBennetot'297) or US 20130095973 A1 (Kroneberger'973) as applied to claims 1-3 & 6-8 above, and further in view US 6454908 B1 (Schertler'908).
Regarding claim 5, Kato'159, Kato'872, and either of deBennetot'297 or Kroneberger'973, by way of Kato'159, discloses:
an interior of the processing container (vacuum chamber 11) configured to be in a vacuum atmosphere;

    PNG
    media_image12.png
    496
    1046
    media_image12.png
    Greyscale

FIG. 13 of Kato'159 (Cropped)
the rotating mechanism (rotation driver 55 {including motor} connected to driving 
a partition member provided between the driven gear (FIGs. 7 & 13: each planetary gear 42 associated with a corresponding one of the plurality of rotation shafts 41; FIG. 14: each planetary gear 83 associated with a corresponding one of the plurality of rotation shafts 41) and the rotating mechanism (rotation driver 55 {including motor} connected to driving gear 53 by rotation shaft 54), the partition member configured to partition the air atmosphere and the vacuum atmosphere.
FIGs. 1-3, & 5-14; ¶¶[0010]-[0012]; ¶¶[0014]-[0020]; ¶¶[0025]-[0029]; & ¶¶[0033]-[0065].
Regarding claim 5, Kato'159, Kato'872, and either of deBennetot'297 or Kroneberger'973 does not expressly disclose:
the driving gear provided on an air atmosphere side; and
a partition member is provided between the driven gear and the driving gear, the partition member configured to partition the air atmosphere and the vacuum atmosphere and made of a material that allows a magnetic force line to pass therethrough.
Regarding claim 5, Schertler'908 discloses:
a driven gear (FIG. 5: planet wheels 34 having magnet collars 36) provided in an interior of the processing container (FIG. 5: vacuum chamber 1 having chamber wall 3) configured to be in a vacuum atmosphere;
a driving gear (driving wheel 44 having peripheral magnet collar 38, driving wheel 44 outside of chamber wall 3) provided on the exterior of the processing container (i.e., the air atmosphere side of the processing container); and

FIGs. 5 & 6; col. 2, ll. 9-16; col. 2, ll. 27-43; col. 2, ll. 63-67; & col. 4, l. 14 - col. 6, l. 22.

    PNG
    media_image13.png
    638
    1525
    media_image13.png
    Greyscale

FIG. 5 of Schertler'908
Rearranging the driving gear of Kato'159, Kato'872, and either of deBennetot'297 or Kroneberger'973 to the exterior of the processing container (i.e., the air atmosphere side of the processing container) as disclosed by Schertler'908 is to eliminate one or more of abrasion due to built-up layers, contamination risks by built-up layers,  noise development due to built-up layers, and friction losses due to the lack of lubricants suitable for under vacuum so as to increase the service life the driving gear.  Such rearrangement of the driving gear, as an implementation of a predictable variant, is an obvious matter of design choice.  Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984); also see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see e.g., 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to rearrange the driving gear of Kato'159, Kato'872, and either of deBennetot'297 or Kroneberger'973 to the exterior of the processing container (i.e., the air atmosphere side of the processing container) as disclosed by Schertler'908.
Response to Arguments
Applicant’s arguments accompanying Applicant’s RCE dated 13 April 2021 with respect to claims 1-3 & 5-8 have been fully considered but they are not persuasive.
In a first instance, claim 1 recites a control part configured to perform certain functions. "[W]hen the disclosed structure is a computer programmed to carry out an algorithm, 'the disclosed structure is not the general purpose computer, but rather that special purpose computer programmed to perform the disclosed algorithm."  MPEP § 2181(II)(B) (cite omitted).  "In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function."  Id.  "A microprocessor or general purpose computer lends sufficient structure only to basic functions of a microprocessor.  All other computer-implemented functions require disclosure of an algorithm."  Id.  "[T]he specification must sufficiently disclose an algorithm to transform a general purpose microprocessor to the special purpose computer."  Id.  "The specification must explicitly disclose the algorithm for performing the claimed function, and simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps . . . . EON Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623 (Fed. Cir. Id.  This application the structure is simply a general purpose computer or microprocessor and the specification fails to disclose an algorithm for performing the claimed function.
In a second instance, Kato'872 in disclosing:
a control parts (control part 100) having a memory part (memory 102 &/or memory 103 &/or work memory 104), an input part (parameter inputted by an operator including the rotation speed V of the rotary table 2 included in the selected processing recipe loaded in the work memory 10), and a data processing part (setting part 101); and

    PNG
    media_image5.png
    504
    1235
    media_image5.png
    Greyscale

FIG. 6 of Kato'872
a data processing part (setting part 101) of a control part (control part 100) configured to set a revolution number of the driving gear based on the inputted rotation speed of a driven gear, the revolution number of a rotary table (setting part 101) and a relationship stored in the memory part (memory 102 &/or memory 103 &/or work memory 104),

Kato'872 has a controller:
including a memory part, an input part, and a data processing part, which are connected to one another,
configured to store, in the memory part, a predetermined relationship between a rotation speed of the driven gear and a velocity difference between an angular velocity of the driven gear due to revolution and an angular velocity of the driving gear; and 
configured to set, by the data processing part, a revolution number of the driving gear based on the rotation speed inputted to the input part, a revolution number of the rotary table and the predetermined relationship stored in the memory part.
Conclusion
Prior art is of and is made record (and which is not relied upon and considered pertinent to Applicant's disclosure) that might be used to demonstrate (in combination with one or more other prior art documents of record) that the invention as currently claimed would be obviousness to a person having ordinary skill in the art in view of such combination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stanislav Antolin whose telephone number is (313) 446-4885.  The examiner can normally be reached on Monday-Friday 8:00-17:00 Eastern Time (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Stanislav Antolin/
Examiner, Art Unit 1716

/Jeffrie R Lund/Primary Examiner, Art Unit 1716